DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 8 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The term "thin" in claim 8 is a relative term which renders the claim indefinite.  The term "thin" is not defined by the claim, the specification does not provide a standard for ascertaining Use of the term "thin" renders the thickness of the inorganic layer of silicone oxide indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Shibata et al. (JP 2013-200332 A).
Note: Shibata et al. paragraph citations in this action refer to the attached machine translation.
	Shibata et al. is directed to a film used on the front surface of a display element to provide an anti-glare property (paragraph 0010).  The film comprising a functional layer of matting agent in a binder disposed on a transparent base material (paragraph 0011).  The average particle size of the matting agent in 0.5 to 10 m (paragraph 0012).  The matting agent is preferably particles of resin, such as acrylic resin and polyurethane resin, to prevent sparkle 
	While Shibata et al. are silent regarding the standard deviation in size of their matting agent, the reference teaches minimizing particle size distribution by requiring the coefficient of variation (i.e. the square root of unbiased dispersion/average particle diameter×100%) to be 15% or less, preferably 10% or less.  One of ordinary skill in the art would understand the unbiased dispersion of the matting agent to represent a measure of the standard deviation of its particle sizes, such that requiring the coefficient of variation to be 15% or less would inherently result in matting agent particles that have a standard deviation meeting the limitations of claim 1.  Alternatively, it would have been obvious to select any value within the range explicitly cited by Shibata et al. (i.e. less than 15%) which would include monodisperse particles.
	Regarding the limitation in claim 4 directed to the Rockwell hardness of the matting agent, one of ordinary skill in the act would expect hardness to be a material property.  According to the instant specification, to keep the Rockwell hardness in the range of 100 or less, it is preferable to use organic resin particles, such as polyurethane (see paragraphs 0045-0046 on page 9).  Since Shibata et al. teach that their matting agent is preferably particles of resin, such as polyurethane, one of ordinary skill in the art would expect the Rockwell hardness of their matting agent to inherently satisfy the limitations of claim 4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 2, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Shibata et al. (JP 2013-200332 A) in view of Suzuki et al. (US 2008/0247045 A1).
	Shibata et al. teach all the limitations of claims 2, 3, and 5, as outlined above, except for the arithmetic mean roughness, pencil hardness, and surface resistance of the anti-glare film used in a display device.
	Suzuki et al. is directed to an antiglare film used with an image display device (paragraph 0002).  The arithmetic mean roughness of the film is most preferably in the range of 0.09 to 0.3 m to reduce the white-brownish appearance of the screen while ensuring the antiglare property can be obtained (paragraph 0060).  The surface resistance of the antiglare film is adjusted to less than 1011 /□ for enhancing dust protection (paragraph 0272).  The surface strength of the antiglare layer is preferably H or more in the pencil hardness test (paragraph 0287).
	Regarding claim 2, it would have been obvious to one of ordinary skill in the art to ensure that the anti-glare film of Shibata et al. has an arithmetic mean roughness of the film in the range of 0.09 to 0.3 m to reduce the white-brownish appearance of the screen while ensuring the antiglare property.
	Regarding claim 3, it would have been obvious to one of ordinary skill in the art to ensure that the anti-glare film of Shibata et al. has a pencil hardness of H or more to provide the film with suitable surface strength.
	Regarding claim 5, it would have been obvious to one of ordinary skill in the art to ensure that the anti-glare film of Shibata et al. has a surface resistance of 1011 /□ to provide dust protection.

Claims 1, 4, and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Iwase (US 2017/0320306 A1) in view of Shibata et al. (JP 2013-200332 A).
	Iwase is directed to a liquid crystal display comprising a wavelength conversion film, i.e. a color conversion film (paragraphs 0002-0003).  The wavelength conversion film comprises quantum dot layer 32 between gas barrier films 10 with a light diffusion layer 20 formed on the outermost surface (paragraph 0288 and Figure 2).  The light diffusion layer is formed by dispersing a light diffusing agent into a binder (paragraph 0211).  A backlight is used to emit light incident on the quantum dot layer via a light guide plate on which the wavelength conversion film is placed (paragraphs 0290 and 0442).  Each gas barrier film comprises an organic layer 14 and an inorganic layer 16 (paragraph 0066).  The gas barrier property of the gas barrier layer is provided by the inorganic layer (paragraph 0098), which may be made of oxides of silicon such as silicon oxide (paragraph 0100).
	The quantum dot layer reads on the color conversion film of the claims; the inorganic layer reads on the barrier layer of claim 6; the organic and inorganic layers together read on the composite barrier layer of claim 7; the light diffusion layer reads on the optical film of the claims; and backlight reads on the light source of claim 10.
	Iwase does not teach the size or standard deviation in size of the light diffusing agent used in the light diffusion layer.
	Shibata et al. is directed to a film used on the front surface of a display element to provide an anti-glare property while preventing Newton's rings and sparkle (paragraph 0010).  The film comprising a functional layer of matting agent in a binder disposed on a transparent base material (paragraph 0011).  The average particle size of the matting agent in 0.5 to 10 m (paragraph 0012).  The matting agent is preferably particles of resin, such as acrylic resin and 
	It would have been obvious to one of ordinary skill in the art to use the film of Shibata et al. as the front surface film in the device of Iwase to provide the device with an anti-glare property while preventing Newton's rings and sparkle.
	While Shibata et al. are silent regarding the standard deviation in size of their matting agent, the reference teaches minimizing particle size distribution by requiring the coefficient of variation (i.e. the square root of unbiased dispersion/average particle diameter×100%) to be 15% or less, preferably 10% or less.  One of ordinary skill in the art would understand the unbiased dispersion of the matting agent to represent a measure of the standard deviation of its particle sizes, such that requiring the coefficient of variation to be 15% or less would inherently result in matting agent particles that have a standard deviation meeting the limitations of claim 1.  Alternatively, it would have been obvious to select any value within the range explicitly cited by Shibata et al. (i.e. less than 15%) which would include monodisperse particles.
	Regarding the limitation in claim 4 directed to the Rockwell hardness of the matting agent, one of ordinary skill in the act would expect hardness to be a material property.  According to the instant specification, to keep the Rockwell hardness in the range of 100 or less, it is preferable to use organic resin particles, such as polyurethane (see paragraphs 0045-0046 on page 9).  Since Shibata et al. teach that their matting agent is preferably particles of resin, such as polyurethane, one of ordinary skill in the art would expect the Rockwell hardness of their matting agent to intrinsically satisfy the limitations of claim 4.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787